Citation Nr: 1628728	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  05-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for paranoid schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Mark P. Lippman, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1985 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2008, the Board remanded the Veteran's claims for further development.

In February 2011, the Board denied the Veteran's claims, and he filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the February 2011 Board decision, and remanded the appeal to the Board for further action consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 Memorandum Decision determined that the Board erred by not ensuring compliance with the November 2008 remand that directed the AOJ to provide proper notice with regard to his application to reopen his claim for service connection for a seizure disorder.  Specifically, the Court determined that the December 2008 notice did not fully explain why the Veteran's claim was previously denied and what type of evidence was necessary to reopen his claim, in accordance with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

To ensure compliance with the VA's duty to notify, a remand is necessary to notify the Veteran that his claim for service connection for a seizure disorder was denied in April 1986 on the basis that it pre-existed service, and that there was no indication that it was aggravated by his period of active duty.  Furthermore, the notice should also inform the Veteran of what constitutes new and material evidence sufficient to reopen his claim.

The November 2015 Memorandum Decision also found that the Board erred by failing to address the Veteran's lay statements concerning in-service mental health treatment received while stationed at the Jacksonville Naval Base.  See, e.g., November 2005 VA Form 646, Statement of Accredited Representation in Appealed Case; November 1994 VA Treatment Record.

The Veteran's available service treatment records do not reveal any mental health treatment during service.  However, to ensure that there is a complete record upon which to decide the Veteran's claims, the AOJ should contact the National Personnel Records Center (NPRC), or another appropriate source, to obtain his complete service treatment records.  If additional service treatment records are unavailable, such a fact should be documented in the record.  38 C.F.R. § 3.159(c)(2) (2015).

Additionally, any outstanding VA treatment records should also be associated with the claims file.

Finally, in a May 2016 statement, the Veteran's attorney requested that the Veteran be afforded a videoconference hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  To ensure full compliance, a remand is required to afford the Veteran a videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice in accordance with the Court's holding in Kent, supra.  The notice should inform the Veteran that his claim for service connection for a seizure disorder was previously denied in April 1986 on the basis that it pre-existed service, and that there was no indication that it was aggravated by his period of active duty.  Furthermore, the notice should also inform the Veteran as to what would constitute new and material evidence sufficient to reopen his claim.

2.  Contact any appropriate source, to include the NPRC or the Department of the Navy, to obtain all service treatment records, to include any mental health treatment records from the Jacksonville Naval Base.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

3.  Obtain any outstanding VA treatment records related to the Veteran's claims.

4.  Thereafter, readjudicate the Veteran's claims.

5.  Finally, schedule the Veteran for a Board videoconference hearing in accordance with his May 2016 request, notifying him and his attorney of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




